Brief Stricken and Order filed August 8, 2017




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-17-00094-CR
                             NO. 14-17-00095-CR
                                  ____________

                          LOUIS H. WEST, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 180th District Court
                            Harris County, Texas
                  Trial Court Cause Nos. 1452365 & 1452366

                                    ORDER

      Appellant’s briefs disclose the name of a child victim under the age of 17.
Accordingly, the brief is STRICKEN. See Tex. R. App. P. 9.10(b).

      Appellant is ordered to file a brief that complies with Tex. Code Crim. Proc.
art. 57.02 and Tex. R. App. P. 9.10 on or before August 18, 2017.

                                 PER CURIAM